Citation Nr: 1244178	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-33 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus, also claimed as a nerve disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel







INTRODUCTION

The Veteran served on active duty from April 1968 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for tinnitus.

In addition to his claim for service connection for tinnitus, the Veteran also filed a claim for a higher evaluation for posttraumatic stress disorder (PTSD).  Both issues were denied by the RO's November 2006 decision on appeal, and the Veteran disagreed.  The RO issued a statement of the case in July 2007, and the Veteran filed a substantive appeal in August 2007.  In a December 2009 report of general information which documented a call to the Veteran, the Veteran informed the RO that he wanted to withdraw his appeal with respect to PTSD.  Therefore, the Board finds that the issue of a higher evaluation for PTSD is not before the Board.  38 C.F.R. § 20.204 (2012).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's currently demonstrated tinnitus is due to his combat-related exposure to hazardous noise levels during his period of active service including in the Republic of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Since the Board is granting service connection for tinnitus, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

II.  Governing Laws and Regulations 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

A disorder may also be service-connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

For the showing of chronic disease in service, (or within a presumptive period per 
§ 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  When the chronic disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Id.  

Additionally, medical nexus evidence demonstrating an etiological link is not necessary to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b). 

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002).  The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  

Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

III.  Analysis

The Veteran reports first experiencing symptoms of tinnitus during service, immediately after being injured in an explosion that ruptured his eardrum.  In addition, he asserts being exposed to hazardous noise from combat (mortars and grenades).    

Post-service, the Veteran reports having constant buzzing in both ears since his exposure to the explosion in Vietnam.  Following service, the Veteran did not have a history of noise exposure as he worked as a counselor.  See December 2006 VA examination.  

The Veteran originally filed a claim for "tinnitus/nerve damage."  To address the nerve damage part of his claim, the RO provided the Veteran with a VA examination for neurological disorders in October 2006.  The examiner noted the Veteran's reports of being injured by a grenade and conducted thorough neurological examination of the Veteran.  The examiner concluded that the Veteran had no definable neurologic condition.  See October 2006 VA neurological examination report.  As the Veteran had no current neurological disorder, service connection is not warranted for any neurological disorder.  See Brammer, 3 Vet. App. at 225.  

The first and perhaps most fundamental requirement for any service connection claim is the existence of a current disability.  During the December 2006 VA examination, the Veteran reported constant severe tinnitus bilaterally for 37 years.  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  For this reason, the Board finds that a current disability exists.  

The next question becomes whether he experienced acoustic trauma in service.  The service treatment records are negative for any complaints or findings of tinnitus.  Although the Veteran's military occupational specialty is listed as a clerk, the Veteran's DD 214 notes that he received a Purple Heart.  He explains that he was injured by a grenade and at that time his ear drum was blown out.    

The Veteran is competent to report in-service acoustic trauma and treatment and symptoms for tinnitus.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  Furthermore, the Board can find no overt reason to doubt the credibility of his lay assertions that, during service, he sustained acoustic trauma from a grenade and had symptoms of tinnitus since that time.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Board emphasizes that the Veteran's various descriptions of acoustic trauma in his statements are consistent with the places, types, and circumstances of the Veteran's service in Vietnam.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  
With regard to the statutory combat presumption, the service records reflect awards and decorations including the Purple Heart, the National Service Defense Medal, the Bronze Star Medal and the Air Medal.  In addition, the service personnel records (SPRs) verify that the Veteran served in the Republic of Vietnam from March 1969 to November 1970.  Furthermore, the RO has granted service connection for PTSD based on the Veteran's credible assertions of combat exposure.  
All of this evidence is supportive of his allegation of exposure to acoustic trauma from combat.  

Overall, the Veteran's complaints of tinnitus after acoustic trauma from a grenade during service reflect more than "isolated" findings, thereby revealing a chronic tinnitus condition.  38 C.F.R. § 3.303(b).  

Post-service, again the Veteran is competent to report symptoms of tinnitus after his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  The Veteran maintains he did not receive treatment for tinnitus for many years after service.  

In fact, besides the December 2006 VA Audio examination, the Veteran has never sought treatment for tinnitus.  In May 1997, while being treated for depression, the Veteran denied symptoms of tinnitus.  In contrast, during the December 2006 examination, the Veteran reported that he had constant severe tinnitus bilaterally for 37 years.  It is noteworthy that some chronic conditions are subject to active and inactive stages.  See e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In a March 2007 statement, the Veteran explained that he never brought up tinnitus before because he had witnessed much more serious injuries of his fellow soldiers.  

Regardless, under the plain language of § 3.303(b), the Federal Circuit has held that there is a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote."  Groves, 524 F.3d at 1309.  In the present case, the Veteran's current tinnitus is a chronic condition.  

With regard to a nexus, the December 2006 VA audiology examiner opined that it was not likely that the Veteran's tinnitus was a result of his in-service noise exposure.  The examiner explained that the Veteran was claiming tinnitus as a result of ruptured eardrum.  The examiner stated that ruptured ear drums do not cause tinnitus.  The examiner also noted that there is no mention of tinnitus in the service treatment records.  The examiner concluded that as the Veteran did not incur hearing loss as a result of in-service noise exposure, it was not likely that tinnitus was a result of in-service noise exposure. 

Although the examiner reasoned that the Veteran's tinnitus was not likely due to service because he did not incur hearing loss as a result of in-service noise exposure, the examiner failed to address whether the Veteran's specific incident of noise exposure from a grenade, which blew out this ear drum, as likely as not resulted in his tinnitus.  Furthermore, the VA examiner stated that the Veteran's tinnitus was not likely due to service, but also noted a negative history of noise exposure following service (noting that the Veteran was a counselor).  

Notwithstanding the medical opinion, medical nexus evidence is not required to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition.  Groves, 524 F.3d at 1309-1310.  

Here, the Board finds, there is an approximate balance of the positive and negative evidence.  In resolving all reasonable doubt in the Veteran's favor, given the Veteran's current reports of tinnitus, in addition to the history of confirmed in-service acoustic trauma with symptoms of chronic tinnitus, without clear evidence of post-service acoustic trauma, the evidence supports the grant of service connection for chronic tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   




	
(CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinnitus is granted.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


